Case 21-10527-JTD   Doc 205-1   Filed 04/06/21   Page 1 of 2




                       Exhibit A

             Curriculum Vitae of Edward Kim
S E N IO R LE A DER SHI P B I O G R APHI ES

EDWARD KIM             RESTRUCTURING AND ADVISORY BACKGROUND
                       Mr. Kim has over 20 years of experience in financial advisory, acquisitions and corporate finance, with specialization
Managing Director      in consumer-retail, healthcare services and real estate. Mr. Kim is or has recently been involved in the restructurings
646.509.3490           of L’Occitane USA, Francesca’s, Cinemex, Oneweb, Vista Proppants, AAC Holdings, Emerge Energy and Promise
                       Healthcare Group. Previously, he led a team that acquired and integrated numerous specialty physician practices
ekim@provincefirm.co   for Fresenius Medical Care NA, which involved deal valuation and the vetting and analysis of patient-level
m                      transaction data. Prior to joining Province, Mr. Kim worked at Alvarez & Marsal, where he executed distressed M&A
                       sale processes.


                       PRIOR EXPERIENCES
                                                                                                                                            Case 21-10527-JTD




                       Mr. Kim has significant prior investment banking, capital markets and operating expertise. Mr. Kim spent several
                       years working in corporate development and financial planning for the Rhodes Companies, Nevada's largest
                       privately owned real estate developer and homebuilder. He led internal efforts to realign internal finances and to
                       enable access to institutional capital markets. Mr. Kim also has over 10 years of experience working at bulge-
                       bracket institutions (most recently, at Merrill Lynch), focusing on structured and leveraged finance and financial
                                                                                                                                            Doc 205-1




                       sponsor advisory. He has substantial expertise in structuring both cash flow and asset-backed leveraged products
                       and has been involved in many of the largest domestic and foreign leveraged buyouts and bank financings in
                       history. He has advised on numerous LBOs and other debt financings of healthcare IT and services companies.


                       EDUCATIONAL BACKGROUND AND CERTIFICATIONS
                          B.A., Economics, Columbia University, 1998
                          NASD Licenses (expired), Series 7 & 63
                                                                                                                                            Filed 04/06/21




                       EXPERT WITNESS EXPERIENCE IN BANKRUPTCY
                          CINEMEX USA REAL ESTATE HOLDINGS, INC.: Deposition (litigation) / Confirmation Testimony (sale process,
                           feasibility, cure objections)
                          AMERICAN BLUE RIBBON HOLDINGS, LLC: Deposition (litigation) / Confirmation Testimony (feasibility)
                                                                                                                                            Page 2 of 2




                          GLOBAL GAMING VENTURES (GROUP) LIMITED: Valuation Opinions (UK Insolvency Receivorship) / No Testimony
                          SUPERIOR LINEN, LLC: Fact Witness
                          PRESTIGE INDUSTRIES, LLC: Fact Witness
                          CAL-NEVA LODGE, LLC et al: Fact Witness
                          INSPIRADA BUILDERS, LLC: 2 Expert Reports / No Testimony
                          RHODES COMPANIES et al: Fact Witness / Deposition / 341 Testimony

                                                                                                                                     1
